Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 04/17/2019. Claims 1-6 are currently pending.
Priority
Current application, US Application No. 16387447, filed 12/25/2018, claims Priority from Provisional Application 62659055, filed 04/17/2018.

Information Disclosure Statement
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	Applicant is also reminded the USPTO guideline “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.5” (See MPEP 609, 609.04(a) 609.04(b)).
Specification
	The abstract of the disclosure is objected to because the phrase “clear secretions during the normal conduct of ventilation by having an exclusive outflow channel and/or to use a programed cuff leak combined with PEEP to protect the airway” should be replaced with “clear secretions during a normal conduct of ventilation by having an exclusive outflow channel and/or to use a programed cuff leak combined with Positive end-expiratory pressure (PEEP) to protect an airway” or with an appropriate phrase. (Side Note: Acronyms should be spelled out at the first time use)
	The phrase “The secretion clearing endotracheal tube may include separate inflow and outflow paths” should be replaced with “A secretion clearing endotracheal tube may include separate inflow and outflow paths”.
an intratracheal region allowing a new inspiratory fluid from the airway management system to flow into a patient and a used inspiratory fluid from the patient to flow back to the airway management system” for clarity. Correction is required.  See MPEP § 608.01(b).

	The disclosure is objected to because of the following informalities: 
As per par. 0005, the sentence “The principle causes of Ventilator Acquired Pneumonia are the commensal bacteria that exist in the patient normally but also those common in ICU and Hospital environs (such as MRSA), the accumulation of airway secretions which act as a growth medium, and the periodic suctioning necessary to clear such secretions” should be replaced with “The principle causes of Ventilator Acquired Pneumonia are not only the commensal bacteria that exist in the patient normally but also those common in ICU and Hospital environs (such as MRSA), the accumulation of airway secretions which act as a growth medium, and the periodic suctioning is necessary to clear such secretions” or with an appropriate sentence. The acronyms ‘ICU’ and ‘MRSA” should be spelled out at the first time use.
As per par. 0006, the acronyms “ETT” and “VAP” should be spelled out at the fir time use.
As per par. 0015, the word PVC should have ® notation next to it because it is a registered Trademark name (See reg. No 6296877 at Trademarks > Trademark Electronic Search System (TESS) at https://tmsearch.uspto.gov/bin/gate.exe?f=searchss&state=4809:o2ktvk.1.1).
	The word “and” in the phrase “In some aspects, the pharyngeal suction component and may operate by application” should be deleted. The acronym “FIO2” should be spelled out at the first time use.
As per par. 0016, the word “market” in “such as a single market designed to target” should be replaced with “marker”.
As per par. 0021, the word “way” in “include a one-way way flap” should be deleted.
Appropriate correction is required.

Drawings
	The drawings are objected to because in Fig. 1, the numeric label ‘135’ stand for “spacing of marker”. However, the arrow in the figure does not appear pointing to the correct place. Also text labels appear blur may be due to scanning quality.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In Fig. 2, the phrase “Cuff.for” in the bottom text label box should be replaced with “Cuff for” or with an appropriate phrase. Like Fig. 1 and others, text labels look blur.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
	Claim 1 is objected to because of the following informalities:  As per claim 1, the limitation “the pre-pharyngeal/pharynx and intratracheal regions” in “configured to engage with the pre-pharyngeal/pharynx and intratracheal regions of an airway” should be replaced with “
	The limitation “the intratreacheal region” in “a single lumen portion formed from an intersection of the first lumen with the second lumen for protrusion into the intratreacheal region” should be replaced with “an intratracheal 
	The limitation “intratreacheal” in to remove fluid from the intratreacheal region via periodic suctioning” should be corrected with “intratracheal”.
As per claim 3, the limitation “the trachea” should be replaced with “a trachea”. Otherwise, the limitation should be rejected under 35 USC 112(b) due to lack of antecedent basis.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pacey(US 20140137867 A1), hereinafter ‘Pacey’ in view of Ananthanarayanan (US 20210030985 A1), hereinafter ‘Anan’.
As per claim 1, Pacey disclose the claim as follows.
	A ventilation catheter (ventilation catheters [0015]) configured to engage with the pre-pharyngeal/pharynx and intratracheal regions of an airway and for operably securing to an airway management system, the ventilation catheter comprising: (airway management system [0015], transpharyngeal-positioned [0019], airway management system, ventilation catheter, endotracheal tube, trachea [0042, Figs. 1-13])
	an open distal end for allowing new inspiratory fluid from the airway management system to flow into a patient and used inspiratory fluid from the patient to flow back to the airway; (distal end 42 [0042, 0045, 0050], an opening toward a distal end for allowing new inspiratory fluid from the airway management system to flow into a patient and used inspiratory fluid from the patient to flow back to the airway management system [claim 1])
	a double lumen portion defining a first lumen pneumatically connected to provide an inspiratory fluid pathway for new inspiratory fluid and a second lumen 
	a single lumen portion formed from an intersection of the first lumen with the second lumen for protrusion into the intratreacheal region, the single lumen portion including an open distal end for allowing the new inspiratory fluid from the airway management system to flow into a patient and the used inspiratory fluid from the patient to flow back to the airway management system; (single lumen [0045, Fig. 1, claims 3-5])	

Pacey further discloses removing fluid from the intratreacheal region via periodic suctioning using a compact airway management system, implying suction component is integrated instead of using separate auxiliary suctioning (there is still a need for a compact airway management system that can be easily inserted within a patient that allows for the easy removal of pulmonary secretions and liquids without the need for periodic auxiliary suctioning, the present invention fulfills these needs [0015], secretion, can be easily suctioned way without disruption the ventilation catheter [0060]), implying an employment of a pharyngeal suction component).

However, Pacey does not explicitly disclose a pharyngeal suction component substantially parallel to at least one of the first lumen and the second lumen.

equivalent to a  pharyngeal suction component, which will go along the VentiLumen throughout the length of the shaft and will end below the supraglottic portion of the bowel enabling pharyngeal and esophageal suctioning and Ryles tube insertion [0032, Fig. 1], third circular tube ‘10’ , lumen, equivalent to a  pharyngeal suction component, used to suction and removal of pharyngeal secretions [0045, Fig. 1], showing suction lumen is substantially parallel to other lumen, lumen, called DynaLumen ‘6’ [0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Pacey in view of Anan to use a pharyngeal suction component substantially parallel to at least one of the first lumen and the second lumen and configured to remove fluid from the intratreacheal region via periodic suctioning for a safe and convenient clearing of secretion while using ventilator catheter. (Pacey - Despite the benefits of these supraglottic-mounted airway structures, they still have similar drawbacks to those found in conventional endotracheal tubes. For example, they do not effectively remove pulmonary fluids and debris from the patient’s airway [0014]) (Anan - this device is provided with a dedicated esophageal port to do … suctioning).

As per claim 2, Pacey and Anan disclose claim 1 set forth above.
Pacey further discloses the fluid comprises at least one of saliva and esophageal reflux secretions (gastric acid reflux material [0069]).

As per claim 3, Pacey and Anan disclose claim 1 set forth above.
Pacey further discloses comprising a cuff positioned about the single lumen portion, wherein the cuff comprises a cuff crease positioned about a posterior aspect of the cuff, wherein the cuff crease is configured to allow material to move from the trachea toward the pharynx. (a recessed channel 190 is provided on one side of the inflated cuff 140' [0057, Figs. 11-12],  The recessed channel 190 allows a small pneumatic opening 192 between the cuff 140' and the trachea wall 71, thereby allowing a limited pneumatic leak from the patients lungs to the environment, the channel 190 is sized so as to allow about 10% of the inspiratory fluid delivered through the ventilation catheter 20c to exit through the pneumatic opening 192 [0059], Pulmonary Secretions and the like travel up the trachea through the pneumatic opening 192 in the cuff 141' to the patients hypopharynx [0060])

As per claim 4, Pacey and Anan disclose claim 3 set forth above.
Pacey further discloses the material comprises tracheal secretions (allowing a limited pneumatic leak,  inspiratory fluid [0059], This continuous leaking facilitates secretion clearing of the lungs. Pulmonary Secretions and the like travel up the trachea through the pneumatic opening 192 in the cuff 141' to the patient’s hypopharynx [0060]).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pacey and Anan in view of Gobel (US 20080262428 A1), hereinafter ‘Gobel’.
As per claim 5, Pacey and Anan discloses the claim 1 set forth above.


Gobel discloses comprising at least one radiographic marker positioned along the single lumen portion (a correct anatomical placement of the balloon carrying segment of the NG tube 61, NG tube 61 … equipped with a radiopaque marker … 61 [0050, Fig. 6]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Gobel to use at least one radiographic marker positioned along the single lumen portion for a safe and correct insertion of a ventilator catheter.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pacey and Anan in view of Matsubara (US 20150297097 A1), hereinafter ‘Matsubara’.
As per claim 6, Pacey and Anan discloses the claim 1 set forth above.
The set forth combined prior art is silent regarding comprising at least two radiographic markers positioned along the single lumen portion, wherein the at least two radiographic markers are spaced approximately one centimeter apart.

Matsubara discloses the use of multiple radiopaque markers in a tube (respiratory system [0019], In order to make locating the distal shaft 530 easier using angioscopy, 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Matsubara to use at least two radiographic markers positioned along the single lumen portion, wherein the at least two radiographic markers are spaced approximately one centimeter apart for a safe and correct insertion of a ventilator catheter.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
	NaPier (US 20060253197 A1) discloses use of radiographic marker in the ventilator airway tube (To aid in critical placements, the distal end of a NaPier tube can optionally be made with a radiopaque marker that the operator can observe using a radiographic sensor and display, for placement of catheters [0071], tube fitting with a ventilator … or other device [0078]).
	Chaturverdi (US 20200398009 A1) discloses fluid comprises at least one of saliva and esophageal reflux secretions (fluid, biological liquids secreted, saliva, mucous, gastric contents and lavage fluid [0109]).
	Efrati (US 9004069 B2) discloses the use of unidirectional valves and a method of detecting endotracheal tube misplacement (arrangement of unidirectional valves [col 
79 and an arrangement of unidirectional valves 81 [col 24 line 26-32], radiation detection [col 19 line 42], a radiation detection device [col 20 line 44-54], for detecting fluorescent emissions from the additive [col 21 line 3-4]).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DOUGLAS KAY/Examiner, Art Unit 2865